Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hieda A. Keeler appeals the district court’s order denying her “Motion to deny Consent Order Granting Substitution of Attorney,” “Motion for Hearing,” and “Motion for Recusal,” and dismissing her civil action for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Keeler v. Fox, No. 2:12-cv-00325-AWA-TEM (E.D.Va. Feb. 19, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.